Citation Nr: 1518847	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-24 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating greater than 30 percent for service-connected right total knee replacement associated with early osteoarthritis of the right knee, from December 1, 2012. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from January 1986 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Detroit, Michigan.

On several occasions during the pendency of this appeal, to specifically include in the Appellant's Brief dated in October 2014, the issue of an increased disability rating for the service-connected left knee disability has been raised by the record.  The issue, however, has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

From December 1, 2012, the residuals of the Veteran's service-connected right total knee replacement have been manifested by chronic residuals with severe painful motion or weakness in the affected extremity.


CONCLUSION OF LAW

From December 1, 2012, the criteria for a 60 percent disability rating for service-connected right total knee replacement associated with early osteoarthritis of the right knee are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256-5262 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126, 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in January 2010 and June 2012, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

For the increased-compensation claims, the VCAA requires generic notice, that is, the type of evidence needed to substantiate the claim consists of demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).
In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.  Thus, the duty to notify is satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated, and the reports of those examinations are adequate for rating purposes.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2014) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014). 

In Buie v. Shinseki, 24 Vet. App. 242 (2010), the United States Court of Appeals for Veterans Claims (Court) held that even in increased rating claims, when VA receives a submission of new and material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156(b) requires any subsequent decision to relate back to the original claim.  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  A review of the Veteran's claims file reveals that following the issuance of an October 2008 rating decision, there is no evidence received within one year which relates to the service-connected right knee disability.  The Veteran's claim for an increased disability rating was received in December 2009.  Thus, with respect to the Veteran's claim seeking an increased disability rating, the May 2010 rating action is the proper rating decision on appeal.

By rating action dated in May 2010, pursuant to January 12, 2009, total right knee replacement, the RO rated the Veteran's right knee disability at 100 percent, effective January 1, 2010 (following periods of convalescence from January 12, 2009, to December 31, 2009).  The Veteran was re-evaluated by VA in June 2011.  Thereafter, by rating action dated in June 2012, it was proposed that the right knee disability rating be rated at 30 percent.  The proposed reduction was implemented by the RO in a September 2012 rating decision, effective as of December 1, 2012.

The Veteran's right knee disability is rated under Diagnostic Code 5055 which provides the rating criteria for a knee replacement (prosthesis).  Under Diagnostic Code 5055, following the prosthetic replacement of a knee joint, a 100 percent rating will be assigned for one year.  38 C.F.R. § 4.71a , Diagnostic Code 5055.

Thereafter, a 60 percent rating is assigned if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula).  Diagnostic Code 5055 provides that the minimum disability rating following a knee replacement is 30 percent.  Id.

The evidence of record shows that the Veteran's right knee symptomatology more nearly approximates the criteria for a 60 percent disability rating.  Throughout the appeal period, the Veteran's right knee disability has been characterized by chronic residuals of severe painful motion, for which he takes pain medication daily. 

On VA examination in June 2011, the Veteran reported that since his total knee replacement, he had lost significant motion and strength in the right knee.  He would treat his symptoms with Vicodin and non-steroidal anti-inflammatory drugs, the use of a brace, and activity limitation.  The right knee was said to exhibit deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, with moderate flare-ups that would occur weekly and last for hours.  Flare-ups would be precipitated by yard work, cold weather, and prolonged walking, and alleviated by rest and medication.  The Veteran's impression of the extent of effects of flare-ups on limitation of motion or other functional impairment was said to be a loss of 60 to 70 percent of motion in the right knee.  He was unable to stand more than a few minutes and unable to walk more than a few yards.  He always used a brace and cane for ambulation.  

Physical examination revealed antalgic gait, bony joint enlargement, pain at rest, abnormal motion, and guarding of movement.  There were clicks or snaps.  There was abnormal patellar tracking.  There was no grinding or instability on examination.  There was mild right knee joint weakness.  Right knee flexion was to 100 degrees and extension was limited by 10 degrees.  There was objective evidence of pain following repetitive motion.  There was no ankylosis.  The diagnosis was status post right total knee replacement of moderate severity.  The Veteran was said to be employed full time as a market analyst, and that he had lost less than one week of time from work as a result of his right knee disability.

In correspondence dated in October 2012, the Veteran indicated that he continued to experience ongoing functional loss due to pain.  He described consistent episodes of the right leg giving out and popping; consistent use of a knee brace for stability; extreme limitation of motion; and ongoing use of pain management with heat, ice, prescription pain medication, non-steroidal anti-inflammatory drugs, and massage.  He added that he would spend numerous hours lying on his back with his legs on a couch with ice packs to reduce the swelling and help deal with the pain.

In correspondence dated in August 2012, the Veteran reiterated that he would often experience severe pain that was also immobilizing and manifested by weakness.  He further described episodes of the right leg giving out and popping; consistent use of a knee brace for stability; extreme limitation of motion; and ongoing use of pain management.  He added that he was seeking physical therapy at the Ann Arbor VA as recommended by his physician.

The Veteran's assertions were again reiterated in the October 2014 Appellant's Brief, wherein his representative argued that the symptoms most closely approximate the criteria required for a 60 percent disability rating under Diagnostic Code 5055.

The Veteran is competent to describe the symptoms that he personally experiences, and the Board finds his statements as to the extent of the severity of his disability to be consistent over the course of this appeal, and therefore, credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, the medical evidence demonstrates that he continues to be prescribed pain medication to manage his pain, indicating that his pain would be worse without such medication.  The Veteran was taking pain medication at the time of the only VA examination, wherein pain was objectively demonstrated.  The Board may not consider the alleviating effect of medication as a factor to be considered when determining the proper rating under Diagnostic Code 5055.  Jones v. Shinseki, 26 Vet. App. 56, 61 (2012) (finding that the Board committed legal error by considering the effects of medication on the appellant's irritable bowel syndrome when those effects were not explicitly contemplated by the rating criteria).  Thus, taking all of the evidence of record in the light most favorable to the Veteran and affording him all benefit of the doubt, the Board finds that his right knee symptomatology more nearly approximates chronic residuals consisting of severe painful motion or weakness throughout the appeal period. 

The Veteran is not entitled to a schedular disability rating in excess of 60 percent. As stated above, a 100 percent rating will be assigned for one year following the prosthetic replacement of a knee joint.  38 C.F.R. § 4.71a, Diagnostic Code 5055. The Veteran's right knee arthroscopy occurred in January 2009, thus, a 100 percent disability rating is not for application.  As a result of convalescence, the Veteran has actually been assigned a 100 percent disability rating through November 30, 2012, which is significantly more than one year.

Moreover, a disability rating greater than 60 percent is not available for the residuals of the prosthetic replacement of a knee joint because such a rating would exceed the maximum 60 percent allowable under the "amputation rule."  See 38 C.F.R. §§ 4.25, 4.68, 4.71a, Diagnostic Codes 5162 to 5164.  Under the "amputation rule" the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed.  38 C.F.R. § 4.68.  Additionally, as 60 percent is the maximum disability rating one can receive under the amputation rule, no higher disability rating is available and a discussion of ratings under other potentially applicable Diagnostic Codes is not warranted.  As such, the Veteran is entitled to a 60 percent disability rating, but no more, for his service-connected right total knee replacement associated with early osteoarthritis of the right knee, from December 1, 2012.
Extraschedular Consideration

VA must refer a claim for consideration of an extra-schedular rating where a Veteran's service-connected disabilities present an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2014).  The threshold element for an extra-schedular rating, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, the level of severity of the Veteran's right knee disability is adequately contemplated by the applicable diagnostic criteria.  The Veteran's right knee disability is manifested by pain, stiffness, limitation of motion and the functional losses of inability to stand more than a few minutes or walk more than a few yards.  These manifestations are contemplated in the applicable rating criteria, which rate on the basis of pain, weakness, limitation of motion and functional loss.  The Board does not find that the Veteran has described other effects that are "exceptional" or not otherwise contemplated by the rating schedule.  Rather, his description of his symptomatology is consistent with the degree of disability addressed by the rating criteria.  Moreover, as a result of this decision, the right knee disability has been awarded an increased disability rating of 60 percent.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 

Total Disability Rating Based On Individual Unemployability (TDIU)

Finally, a TDIU is an element of all appeals for an increased disability rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16. 

In this case, the evidence of record shows that the Veteran was employed full time. He has not asserted at any time that the service-connected right knee disability has prevented him from securing or maintaining gainful employment.  As such, consideration of a TDIU is not warranted.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).


ORDER

A 60 percent disability rating for service-connected right total knee replacement associated with early osteoarthritis of the right knee, from December 1, 2012, is granted, subject to the law and regulations governing payment of monetary benefits.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


